ACCEPTED
                                                12-14-00314-CR; 12-14-00315-CR; 12-14-316-CR; 12-14-00317-CR; 12-14-00318-CR
                                                                                               TWELFTH COURT OF APPEALS
                                                                                                               TYLER, TEXAS
                                                                                                         5/20/2015 5:59:49 PM
                                                                                                                CATHY LUSK
                                                                                                                       CLERK

                   NO. 12-14-00314-CR; 12-14-00315-CR; 12-14-00316-CR;
                              12-14-00317-CR; 12-14-00318-CR
                                                                                       FILED IN
 DANIEL WAYNE MCLEMORE.                        §          IN THE TWELFTH  COURT
                                                                     12th COURT OFOF
                                                                                   APPEALS
 Appellant,                                    §                                  TYLER, TEXAS
                                               §                             5/20/2015 5:59:49 PM
                                               §                                  CATHY S. LUSK
 VS.                                           §          APPEALS IN        AND FORClerk
                                               §
                                               §
 THE STATE OF TEXAS,                           §
 Appellee.                                     §          THE STATE OF TEXAS



               MOTION TO EXTEND TIME TO FILE APPELANT BRIEF

       TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW DANIEL WAYNE MCLEMORE, by and through his attorney, Wm.
   Brandon Baade, and makes this MOTION TO EXTEND TIME TO FILE APPELANT
   BRIEF:

   1. The deadline for filing the APPELANT’s Brief is May 8, 2015.
   2. APPELANT seeks and extension of fourteen (14) days from the date of filing this
       motion or June 3, 2015 to file APPELANT’s Brief.
   3. Facts relied on to reasonably explain the need for an extension:
   4. On April 23, 2015 when the Appellant’s brief was due, Randy Hudiburgh, age 27, and
       relative through marriage to our family, and uncle to my grandchildren, killed himself
       in Portland, Texas. I was immediately busy assisting with my daughter and
       grandchildren, ages (4) and (2) in regard to this matter.
   5. I consulted with counsel for the State regarding the filing of this Motion for an
       Extension of Time and counsel for the State of Texas does not oppose this motion and is
       in agreement with the request for extension of time.
   6. Additionally, during the time since this tragedy counsel has been involved in the

following cases:

           State of Texas v. Charles Eugene Louderman, Cause No. 21,728-2012 in the 402nd
           Judicial District Court in and for Wood County, Texas.
           State of Texas v.Nathaniel Lee Hurtzig, Cause No. 22,482-2015 in the 402nd
           Judicial District Court in and for Wood County, Texas.

           First National Bank of Winnsboro v. Melanie Windham, et al, Cause No. 2010-377
           in the 402nd Judicial District Court in and for Wood County, Texas.

           State of Texas v. Clinton Eugene Sharp, Cause No. 22,383-2014 in the 402nd
           Judicial District Court in and for Wood County, Texas.

           State of Texas v. Wendy Gilbreath, Cause No. 22,410-2015 in the 402nd Judicial
           District Court in and for Wood County, Texas.

           State of Texas v. Heath Allen Nutt, Cause No.22,398-2014 in the 402nd Judicial
           District Court in and for Wood County, Texas.

   4. APPELANT has been granted one (1) extension of time.


   WHEREFORE, DANIEL WAYNE MCLEMORE, by his attorney, Wm. Brandon Baade,
requests the court extend time to file APPELANT’s Brief in this case.

                                             RESPECTFULLY SUBMITTED,

                                             Wm. Brandon Baade
                                             522 N Broadway Ave
                                             Tyler, TX 75702
                                             Tel: (903) 526-5867
                                             brandonbaadelaw@gmail.com



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appelant


                              CERTIFICATE OF CONFERENCE

     I certify that I have contacted Tom Burton, Attorney for Appellee, in this case and he is in
agreement with this motion.
                                               _______________________________
                                               Wm. Brandon Baade
                                               State Bar No. 00793189
                                               Attorney for Appellant


                               CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF was served on all counsel of record by
U.S. Mail on May 20, 2015.



                                               _______________________________
                                               Wm. Brandon Baade
                                               State Bar No. 00793189
                                               Attorney for Appellant